--------------------------------------------------------------------------------

Exhibit 10.5

THIRD AMENDMENT TO THE
SENIOR MANAGEMENT VOLUNTARY DEFERRED COMPENSATION PLAN




WHEREAS, Insituform Technologies, Inc. maintains a deferred compensation plan
known as the Senior Management Voluntary Deferred Compensation Plan (“Plan”);
and


WHEREAS, the Plan may be amended pursuant to Section 9.1 of the Plan; and
 
WHEREAS , it is deemed necessary and desirable to amend the Plan.


NOW THEREFORE, THE PLAN is hereby amended as follows:


1.                 By deleting Section 2.4 in its entirety and substituting the
following therefor:


2.4     Change in Control.  A “Change in Control” shall occur if:


a)       Any one person or group (as determined under Proposed Treasury
Regulation §1.401A-3(g)(5)(v)(B)), acquires ownership of stock of the Company
that, together with stock held by such person or group, constitutes more than
fifty percent (50%) of the total fair market value or total voting power of the
stock of the Company, or


b)       Notwithstanding that the Company has not undergone a Change in Control
as described in 2.4(a), a Change in Control of the Company occurs only on the
date that either:


(i)         Any one person, or more than one person acting as a group (as
determined under Proposed Treasury Regulation §1.401A-3(g)(5)(v)(B)), acquires
or has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons ownership of stock of the Company
possessing thirty-five percent (35%) or more of the total voting power of the
stock of such corporation; or


(ii)        A majority of members of the Company’s Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board prior to the date of the
appointment or election; or


c)       Any one person or group (as determined under Proposed Treasury
Regulation §1.401A-3(g)(5)(v)(B)), acquires or has


--------------------------------------------------------------------------------



acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons assets from the Company that have a total
gross fair market value equal to or more than forty percent (40%) of all the
assets of the Company immediately prior to such acquisition or acquisitions. For
this purpose, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, determined without regard
to any liabilities associated with such assets.


2.                 By deleting Section 2.5 in its entirety and substituting the
following therefor:



 
2.5
Committee. The Committee shall consist of the Chief Financial Officer (“CFO”),
the Vice-President of Human Resources, the General Counsel, and such other
person as the Committee may from time to time appoint.



3.                 By deleting Section 2.8 in its entirety and substituting the
following therefor:



 
2.8
Deferral Commitment. “Deferral Commitment” means a commitment made by a
Participant to defer a portion of Compensation as set forth in Article III. The
Deferral commitment shall apply to salary and/or bonus payable to a Participant,
and shall specify the Account or Accounts to which the Compensation deferred
shall be allocated. Such deferral commitment shall be made in whole percentages
and shall be made in a form acceptable to the Committee.



4.                 By deleting Section 2.11 in its entirety and substituting the
following therefor:


2.11   Disability. “Disability” means


a) the Participant is unable to engage in any substantial gainful activity by
reason of medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months; or


b) the Participant is, by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
a long-term disability plan covering employees of Insituform Technologies, Inc.


5.                By deleting Section 2.21 in its entirety and substituting the
following therefor:

2

--------------------------------------------------------------------------------






 
2.21
Valuation Funds. “Valuation Funds” means one or more of the independently
established funds or indices that are identified and listed by the Committee.
These Valuation Funds are used solely to calculate the Interest that is credited
to each Participant’s Account(s) in accordance with Article IV, below, and do
not represent, nor should it be interpreted to convey any beneficial interest on
the part of the Participant in any asset or other property of the Company. The
Committee shall select the various Valuation Funds available to the Participants
with respect to this Plan and shall set forth a list of these Valuation Funds
attached hereto as Exhibit A, which may be amended from time to time at the
discretion of the Committee.



6.                 By deleting Section 3.1 in its entirety and substituting the
following therefor:


3.1     Eligibility and Participation


a) Eligibility. Eligibility to participate in the Plan shall be limited to those
select senior management employees of the Company whose base salary for the
calendar year immediately prior to their first year of eligibility to
participate in this Plan is at least equal to the amount ($95,000 for 2005)
provided for such year under Code Section 414(q). 


b) New Participants. An employee’s participation in the Plan shall begin on the
first day of the calendar quarter immediately following notification to such
employee by the Committee of eligibility to participate in the Plan (“Initial
Participation Date”).


c) Election Procedure. Except with respect to the Year in which an employee
first becomes a Participant, an election by a Participant to defer compensation
for services performed in a particular year must be made before the close of the
year next preceding the year in which the services with respect to which such
compensation is earned are performed. In the case of the first year in which an
employee becomes a Participant, a Participant may submit a Deferral Commitment
at any time after he is notified of eligibility to participate in the Plan and
before his initial participation date. Any such Deferral Commitment shall only
be effective for compensation which is paid for services to be performed in such
Year subsequent to the election. In the event a new Participant does not submit
a Deferral Commitment prior to this initial participation date, he shall first
be entitled to submit such forms with respect to compensation for services
performed in the year immediately following the year in which he first becomes a

3

--------------------------------------------------------------------------------



Participant pursuant to the first sentence of this paragraph (c) of Section 3.1.


7.                 By deleting Section 3.2 in its entirety and substituting the
following therefor:


3.2      Form of Deferral. A Participant may elect a Deferral Commitment as
follows:


a) Form of Deferral Commitment. Except as provided in paragraph (c) of Section
3.1, a Deferral Commitment shall be made with respect to salary and/or bonus
payable by the Company to a Participant during the immediately succeeding
Deferral Period, and shall designate the portion of each deferral that shall be
allocated among the various Accounts. The Participant shall set forth the amount
to be deferred as a full percentage of salary and/or bonus (the Participant may
designate a different percentage of salary and bonus that is to be deferred
under this plan). In addition, the Deferral Commitment shall specify the
Participant’s initial allocation of the amounts deferred into each Account among
the various available Valuation funds.


b) Period of Commitment. A separate Deferral Election must be made with respect
to each Deferral Period.


8.                 By deleting Section 3.3 a) in its entirety and substituting
the following therefor:


3.3      …



 
a)
Maximum. The maximum amount of base salary that may be deferred under this Plan
shall be fifteen percent (15%) of base salary, and the maximum amount of bonus
or incentive compensation that may be deferred under this Plan shall be fifty
percent (50%) of bonus or incentive compensation.



9.                 By deleting Section 3.3 b) in its entirety and substituting
the following therefor:



 
b)
Minimum. The minimum amount of base salary that may be deferred shall be one
percent (1%) of base pay, and the minimum amount of bonus or incentive
compensation that may be deferred shall be one percent (1%) of the bonus or
incentive compensation.



10.               By deleting Section 3.6 in its entirety and substituting the
following therefor:


3.6        Change in Employment Status. If the Committee determines that a
Participant’s employment performance is no longer at a level that

4

--------------------------------------------------------------------------------



warrants reward through participation in this Plan, but does not terminate the
Participant’s employment with the Company, the Participant’s existing Deferral
Commitment shall terminate at the end of the Deferral Period in which such
determination is made, and no new Deferral Commitment may be made by such
Participant after notice of such determination is given by the Committee, unless
the Participant later satisfies the requirements of §3.1, above and has
Committee approval. If the Committee, in its sole discretion, determines that
the Participant no longer qualifies as a member of a select group of management
or highly compensated employees, as determined in accordance with the Employee
Retirement Income Security Act of 1974, as amended, the Participant’s existing
Deferral Commitment shall terminate at the end of the Deferral Period in which
such determination is made, and no new Deferral Commitment may be made by such
Participant after notice of such determination is given by the Committee.


11.               By deleting Section 4.2 in its entirety and substituting the
following therefor:


4.2        Timing of Credits:  A Participant’s deferred Compensation and any
Matching Contributions relating to such deferred Compensation shall be credited
to each account designated by the Participant on the last day of the month
during which the Compensation deferred would have otherwise been payable to the
Participant. Any Discretionary Contributions shall be credited to the Retirement
Account as provided by the Committee. Any withholding of taxes or other amounts
with respect to deferred Compensation that is required by local, state or
federal law shall be withheld from the Participant’s corresponding non-deferred
portion of the Compensation to the maximum extent possible. The portion of any
remaining amount which is attributable to the Federal Insurance Contributions
Act (FICA) tax imposed under Section 3101, Section 3121(a) and 3121(v)(2) of the
Internal Revenue Code, with respect to such deferred compensation, or which is
attributable to the income tax at source on wages imposed under section 3401 or
the corresponding withholding provisions of applicable state, local or foreign
tax laws as a result of the payment of the FICA Amount or the additional income
tax at source on wages attributable to the pyramiding section 3401 wages and
taxes shall reduce the amount credited to the Participant’s Account in a manner
specified by the Committee; provided, however, the total amount by which the
amount credited to a Participant’s Account is reduced must not exceed the
aggregate of the FICA Amount, and the income tax withholding related to such
FICA Amount.

5

--------------------------------------------------------------------------------



12.               By deleting Section 4.4 in its entirety and substituting the
following therefor:


4.4       Matching Contributions. Company shall credit a Matching Contribution
to the Participant’s Retirement Account with respect to the Compensation
deferred by the Participant under this Plan during a Deferral Period. Such
Matching Contribution shall be equal to one hundred percent (100%) of the first
three percent (3%) of the Participant’s Compensation before such deferrals, plus
fifty percent (50%) of the next two percent (2%) of the Participant’s
Compensation before such deferrals. For purposes of this Plan only, base
Compensation shall not include compensation of any participant that is in excess
of two hundred and ten thousand dollars ($210,000) in 2005, or such amount as
may be provided from time to time under Code Section 401(a)(17), in any year or
such other sum as the Committee shall determine from time to time. The Matching
Contribution to this Plan shall be reduced by any Matching Contributions
credited on behalf of the Participant to the 401(k) Plan to the extent such
amount exceeds the total Matching Contribution allowed under this Section 4.4.
The Matching Contribution shall be credited to the Retirement Account in the
same proportion as set forth in section 4.1 above.


13.               By deleting Section 5.1 in its entirety and substituting the
following therefor:


5.1       Retirement Account. The vested portion of a Participant’s Retirement
Account shall be distributed to the Participant upon the earlier of termination
of employment with the Company or the date of the Participant’s Disability. With
respect to key employees as defined in Section 416(i) without regard to Section
416(i)(5), benefits under this section shall be payable on or after the first
day of the seventh (7th) month after termination of employment. With respect to
non-key employees, benefits under this section shall be paid as soon as
practicable. The form of benefit payment shall be that form selected by the
Participant pursuant to Section 5.4, below, unless the Participant terminates
employment prior to Retirement, in which event, the Retirement Account shall be
paid in the form of a lump sum payment.


14.               By deleting Section 5.2 in its entirety and substituting the
following therefor:


5.2        In-Service Account.


a) General. Subject to paragraph (c) of this Section 5.2, the vested portion of
a Participant’s In-Service Account shall be distributed to the Participant upon
the earlier of the date chosen by the Participant in the first Deferral
Commitment which designated a

6

--------------------------------------------------------------------------------



portion of the Compensation deferred be allocated to the In-Service Account,
provided that the date specified shall not be prior to the fifth anniversary of
the first Deferral Commitment electing an In-Service distribution or the
Participant’s Disability.
 
b)     Form of Payment for In-Service Account. The permitted forms of payment
for the In-Service Account are:
 
(i)  A lump sum amount which is equal to the vested Account balance; and
 
(ii) Annual installments for a period of five (5) years where the annual payment
shall be equal to the balance of the Account or sub-account immediately prior to
the payment, multiplied by a fraction, the numerator of which is one (1) and the
denominator of which commences with five (5) and is reduced by one (1) in each
succeeding year, unless the total amount in the Participant’s In-Service Account
as of the date chosen by the Participant for payment is less than $5,000, the
In-Service Account shall be paid in a lump sum, notwithstanding any election by
the Participant to the contrary. Interest on the unpaid balance shall be based
on the most recent allocation among the available Valuation Funds chosen by the
Participant, made in accordance with Section 4.3, above.
 
c)   Change of First Deferral Commitment. A Participant may change the date
chosen in his first Deferral Commitment or any previously filed Deferral
Commitment for the payment of his In-Service Account and further defer the
payment of his In-Service Account by submitting to the Committee a revised
Deferral Commitment; provided, however, any such revised Deferral Commitment (i)
may not be made less than 12 months prior to the date the payment is scheduled
to be made pursuant to the first Deferral Commitment or the most recently filed
Deferral Commitment (or if the installment option had been previously chosen, 12
months prior to the date the first amount was scheduled to be paid), and (ii)
payment of the In-Service Account is deferred for a period of not less than 5
years from the date such payment would have been paid pursuant to the first
Deferral Commitment or the most recently filed Deferral Commitment (or if the
installment option had been chosen, 5 years from the date the first amount was
scheduled to be paid).


d)    Termination of Employment. Notwithstanding anything to the contrary in
this section, if the Participant terminates employment with the Company prior to
the date so chosen by the

7

--------------------------------------------------------------------------------



Participant, the vested portion of the In-Service Account shall be added to the
Retirement Account as of the date of termination of service and shall be paid in
accordance with the provisions of Section 5.1, above.


15.               By deleting Section 5.3 and substituting the following
therefor:


5.3       Death Benefit. Upon the death of a Participant prior to the
commencement of benefits under this Plan from any Account, Company shall pay to
the Participant’s beneficiary an amount equal to the vested Account balance in
that Account in the form chosen by the Participant in the Deferral Commitment on
file with the Committee and in effect at the date of his death. A Participant
may change his death benefit form of payment at any time by filing a revised
Deferral Commitment with the Committee; provided, however, any such revised
Deferral Commitment shall not take effect until at least 12 months after the
date on which such form is submitted to the Committee. If the Participant fails
to select a form of payment with respect to the death benefit on the Deferral
Commitment, the death benefit amount shall be paid in a single lump sum within
ninety (90) days of Participant’s death. In the event of the death of the
Participant after the commencement of benefits under this Plan from any Account,
the benefits from such Account shall be paid to the Participant’s designated
Beneficiary at the same time and in the same manner as if the Participant had
survived.


16.                By deleting Section 5.4 in its entirety and substituting the
following therefor:


5.4        Form of Payment. Unless otherwise specified in this Plan, the
benefits payable from any particular Account under this Plan shall be paid in
the form as specified by the Participant with respect to such Account in the
Deferral Commitment. A Participant may change the form of payment prior to his
termination an unlimited number of times by submitting to the Committee a
revised Deferral Commitment; provided, however, any such revised form (i) shall
not take effect until at least 12 months after the date on which such form is
submitted to the Committee, (ii) may not be made less than 12 months prior to
the date the payment with respect to which the revised Deferral Commitment is
being submitted is scheduled to be made (or if the installment option had been
chosen, 12 months prior to the date the first amount was scheduled to be paid),
and (iii) the payment of any amount with respect to which such revised Deferral
Commitment is being made is deferred for a period of not less than 5 years from
the date such payment would have been paid by

8

--------------------------------------------------------------------------------



virtue of the Participant also filing a revised Deferral Commitment which
effects such deferral.


17.                A new Section 5.9 shall be added as follows:


5.9     Installment Option Treated as Single Payment. For purposes of
determining the time and form of any payment of benefits under the Plan, or any
change with respect thereto, all payments pursuant to any installment option
which is selected hereunder shall be treated as a single payment.


18.               By deleting Section 6.2 in its entirety and substituting the
following therefor:


6.2     Changing Beneficiary. Any Beneficiary designation may be changed by an
unmarried Participant without the consent of the previously named Beneficiary by
the filing of a new Beneficiary designation with the Committee. A married
Participant’s Beneficiary designation may be changed by a Participant with the
consent of the Participant’s spouse as provided for in Section 6.1 above, by the
filing of a new designation which shall cancel all designations previously
filed.


19.               By deleting Section 6.4 in its entirety and substituting the
following therefor:


6.4     No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void, or if the
Beneficiary designated by a deceased Participant dies before the Participant or
before complete distribution of the Participant’s benefits, the Participant’s
Beneficiary shall be the person in the first of the following classes in which
there is a survivor:


a) The Participant’s surviving spouse;


b) The Participant’s children in equal shares, except that if any of the
children predeceases the Participant or Participant’s spouse but leaves
surviving issue, then such issue shall take by right of representation, in equal
shares, the share the deceased child would have taken if then living; provided,
however, that if there is no surviving issue of the deceased child, the
remaining children of the Participant shall share equally;


c) The Participant’s estate.


20.                By deleting Section 7.1 in its entirety and substituting the
following therefor:

9

--------------------------------------------------------------------------------



7.1     Committee; Duties. This Plan shall be administered by the Committee
except after a Change in Control as provided in Section 7.5 below. The Committee
shall have the authority to make, amend, interpret and enforce all appropriate
rules and regulations for the administration of the Plan and decide or resolve
any and all questions, including interpretations of the Plan, as may arise in
such administration. A majority vote of the Committee members shall control any
decision. Members of the Committee may be Participants under this Plan.


21.               A new Section 9.1(c) shall be added as follows:


c)        Section 409A Restrictions. Notwithstanding anything contained herein
to the contrary, no amendment shall be adopted to the extent that such amendment
will cause the Plan to violate Code Section 409A or the regulations promulgated
thereunder.


22.               By deleting Section 9.2 in its entirety and substituting the
following therefor:



 
9.2
Termination of Plan. The Plan shall terminate upon the earlier of :

 
a)       The Board’s decision to terminate the Plan within twelve (12) months of
the Company’s dissolution taxed under Code Section 331, or with the approval of
a bankruptcy court pursuant to Chapter 11 U.S.C. §503(b)(1)(A), provided that
the amounts deferred under the plan are included in the Participants’ gross
incomes in the latest of:


(i)    The calendar year in which the Plan termination occurs;


(ii)   The calendar year in which the amount is no longer subject to a
substantial risk of forfeiture; or


(iii)  The first calendar year in which the payment is administratively
practicable; OR


b)      The decision of the Board to terminate the Plan may be exercised in its
sole and absolute discretion at any time. In the event the Plan is terminated
under this Section 9.2(b), each Participant shall be entitled to receive any
deferred compensation earned hereunder if the following conditions are
satisfied:


(i)   All arrangements sponsored by the Company that would be aggregated with
any terminated arrangement under Proposed Treasury Regulation Section
1.409A-1(c)

10

--------------------------------------------------------------------------------



(assuming for this purpose that the Participant participated in all terminated
arrangements) are terminated;


(ii)  No payments, other than payments that would be payable under the terms of
all such terminated arrangements if the termination had not occurred, are made
within twelve (12) months of the termination of the terminated arrangements;


(iii)   All payments are made within twenty-four (24) months of the terminated
arrangements; and


(iv) The Company does not adopt a new arrangement that would be aggregated with
any terminated arrangements under Proposed Treasury Regulation Section
1.409A-1(c) (assuming for this purpose that Participant participated in both the
terminated arrangement and the new arrangement), at any time within five (5)
years following the date of termination of this Plan; OR


c)      A Change in Control under Section 2.4 above. If the Plan is terminated
due to a Change in Control, then the amount of deferred compensation due
hereunder shall be payable one hundred percent (100%) in cash within the times
specified in Section 9.2 b)(ii) and (iii) above.


23.               By deleting Section 10.1 in its entirety and substituting the
following therefor:


10.1   Unfunded Plan. This Plan is an unfunded plan maintained primarily to
provide deferred compensation benefits for a select group of “management or
highly compensated employees” within the meaning of Sections 201, 301, and 401
of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”),
and therefore is exempt from the provision of Parts 2, 3 and 4 of Title 1 of
ERISA. Accordingly, subject to Section 9.2 b) above, the Board may terminate the
Plan and make no further benefit payments or remove certain employees as
Participants if it is determined by the United States Department of Labor, a
court of competent jurisdiction, or an opinion of counsel that the Plan
constitutes an employee pension benefit plan within the meaning of Section 3(2)
of ERISA (as currently in effect or hereafter amended) which is not so exempt.


24.               By deleting Section 10.7 in its entirety and substituting the
following therefor:

11

--------------------------------------------------------------------------------



10.7    Protective Provisions. A Participant will cooperate with Company by
furnishing any and all information requested by Company, in order to facilitate
the payment of benefits hereunder, and by taking such physical examinations as
Company may deem necessary and taking such other action as may be requested by
Company. 


25.                By deleting Exhibit A in its entirety and substituting the
following therefor;


EXHIBIT A: VALUATION FUNDS


Retirement Goal 2010 Fund


Oppenheimer Global (Class A)


Dryden S&P 500 Index Fund


Large Cap Value/Barrow Hanley


Guaranteed Income Fund


Small Cap Value/Perkins, Wolf, McDonnell Fund - This fund is through January 31,
2006, and will be replaced by Delaware Small Cap Value Fund 


This amendment shall be known as the Third Amendment to Senior Management
Voluntary Deferral Compensation Plan (“Third Amendment”) and shall be effective
as of January 1, 2006.


IN WITNESS WHEREOF, the undersigned has caused this Third Amendment to be
executed in the name of and on behalf of Insituform Technologies, Inc. this 5th
day of January, 2006.







 
INSITUFORM TECHNOLOGIES, INC.
 
 
By: /s/ David F. Morris                                           
David F. Morris
 
Title: Vice President and General Counsel





 
 
12

 